Citation Nr: 1227469	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to an initial compensable rating for degenerative disc disease and spondylosis of the lumbar spine.

3.  Entitlement to an initial compensable rating for residuals of a left 5th finger fracture.

4.  Entitlement to service connection for disability caused by asbestos exposure.

5.  Entitlement to service connection for a gastrointestinal disability manifested by reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 9, 1988, to June 30, 2004; he had 3 years, 11 months, and 27 days of active service prior to June 9, 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

(The decision below addresses the claim for service connection for disability caused by asbestos exposure.  The remaining claims are addressed in the remand that follows the decision below.)


FINDING OF FACT

No diagnosed disability due to asbestos exposure has been shown.


CONCLUSION OF LAW

The Veteran does not have an asbestos-related disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

There is no specific statutory guidance with regard to asbestos-related claims; nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease.  VAOPGCPREC 04-00 (April 13, 2000).  

The Board notes that there is no medical evidence of record indicating that the Veteran has a disability resulting from exposure to asbestos.  Additionally, the Veteran has not specifically asserted that he has a disease resulting from exposure to asbestos.  In fact, in his March 2009 substantive appeal, the Veteran acknowledged that he does not have a diagnosis of any medical condition resulting from exposure to asbestos, but stated that he desired to pursue this claim because he is concerned about any future diagnoses.  However, asbestos exposure in and of itself is not a disability that is subject to compensation for VA purposes.  

The Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there is no competent evidence of record showing that the Veteran has a disability as a result of any exposure to asbestos during active service.  Accordingly, the Board finds that entitlement to service connection for disability caused by exposure to asbestos is not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim was received in July 2006.  The RO wrote to the Veteran in September 2006.  The Veteran was advised of the evidence required to substantiate his claim.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The letter also provided notice on how VA determined effective dates and disability ratings.  See Dingess.  He was specifically informed that mere exposure to asbestos was not a disability for which service connection could be granted.  He was asked to identify a specific asbestos-related disability.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim of service connection.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his claims folder, which includes his service treatment records.  The Veteran identified no additional source of evidence relative to the claim decided herein.  Indeed, as noted above, he has identified no specific disability.  Consequently, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  (Absent competent evidence that a currently diagnosed disability exists, an examination is not required.  Id.)


ORDER

Entitlement to service connection for disability caused by asbestos exposure is denied.  


REMAND

The Veteran underwent a VA examination in June 2007, which noted his reports of heartburn both during service and at the time of the examination.  The examiner found that the Veteran does not have gastroesophageal reflux disease (GERD) because the symptoms of that disorder were "subclinical."  However, although GERD was ruled out, the examiner did not attempt to identify the pathology that was causing the Veteran's heartburn, or comment as to its etiology.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on remand, the agency of original jurisdiction (AOJ) should schedule the Veteran for a VA examination to determine the nature and etiology of any gastrointestinal disability manifested by heartburn/reflux.  

The Veteran also underwent VA audiological and orthopedic examinations in June 2007 to determine the level of severity of his service-connected left ear hearing loss, lumbar spine disability, and left 5th finger disability.  In June 2012, the Veteran's representative asserted that these disabilities have worsened since he was last examined.  VA is obliged to afford a Veteran a contemporaneous examination where there is indication of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any gastrointestinal disability manifested by heartburn/reflux, service-connected lumbar spine disability, left 5th finger disability, or left ear hearing loss.  The AOJ should then attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be notified if any identified records cannot be obtained, and he should be given opportunity to submit them.

2.  After securing all available records and/or responses sought by the development requested above, schedule an examination of the Veteran to determine the nature and etiology of any gastrointestinal disability manifested by heartburn/reflux.  The claims folder and a copy of this remand should be provided to the examiner.  All clinically indicated tests and studies should be conducted.  

The examiner should provide a diagnosis for each gastrointestinal disability found.  He/she should then indicate whether it is at least as likely as not (probability of 50 percent or greater) that each disorder had its onset as a result of the Veteran's period of active service.  The examiner is advised that the Veteran's service treatment records document reports of occasional heartburn, and that he is competent to report symptoms of heartburn.  The examiner should set forth the medical reasons for accepting or rejecting any statements regarding continuity of symptoms since the Veteran's period of military service.

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Schedule the Veteran for a VA audiological examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  The examiner must provide a full description of all functional deficits caused by the Veteran's left ear hearing loss.  If no such deficits are found, this should be explained.  

4.  The Veteran should be scheduled for a VA examination to assess the severity of his service-connected degenerative disc disease and lumbar spondylosis, and residuals of a left 5th finger fracture.  Prior to the examination, the claims folder must be made available to the examiner for review.  The examination should include any diagnostic testing that is deemed necessary for an accurate assessment and the examiner should review the results of any testing prior to completing the report.  

With respect to the Veteran's left 5th finger, the examination should include range-of-motion studies and report at what point (in degrees) that pain is elicited as well as whether there is any functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  The examiner should also determine via x-ray whether the Veteran's left 5th finger is affected by arthritis which is the result of the fracture he sustained in service, and, if so, whether it results in any limitation of motion.  

If there is any scarring associated with any surgical procedure the Veteran underwent to stabilize the fracture, the examiner should measure the scar(s), stating the affected area(s) in terms of square inches, and assess its severity, including whether it is deep, superficial, unstable, or painful on examination.  Any functional loss caused by scarring should be set forth in detail.  

With respect to the evaluation of the Veteran's lumbar spine, the examination should include range-of-motion studies and report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  The examiner should also determine whether the Veteran has had incapacitating episodes resulting in physician-prescribed bedrest as a result of his degenerative disc disease.  The frequency and duration of these episodes should be described.  Any peripheral nerve affected or seemingly affected by disc disease should be noted and the impairment for each such nerve should be described as mild, moderate, moderately severe, severe incomplete paralysis, or complete paralysis.  

5.  After the above has been completed, re-adjudicate the issues remaining on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must be given an appropriate opportunity to respond before the case is returned to the Board for appellate review.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


